Citation Nr: 1616471	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, evaluated as 60 percent effective September 21, 2010, 30 percent effective September 1, 2012, 60 percent effective June 4, 2013, 30 percent effective August 6, 2015, and 100 percent effective December 3, 2015, to include the propriety of the reduction of the schedular disability rating.       

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

By way of background, the May 2011 rating decision granted service connection for coronary artery disease (CAD) and assigned a 60 percent rating, effective September 21, 2010.  Although the Veteran did not submit a notice of disagreement to this rating decision, an August 2011 VA examination was conducted.  This VA examination report, which was associated with the claims file within one year of the rating decision, was used as evidence in a February 2012 rating decision to propose a reduction of CAD to 30 percent.  A June 2012 rating decision then reduced the Veteran's assigned rating for CAD to 30 percent, effective September 1, 2012, based on the August 2011 VA examination report.  A timely notice of disagreement as to the reduction was received.  However, since VA was in receipt of new and material evidence within one year of the May 2011 rating decision, that rating decision did not become final.  Moreover, the January 2013 statement of the case and the November 2015 supplemental statement of the case addressed the issue of an increased rating claim.  Therefore, the Veteran's claim has been recharacterized as reflected on the cover page.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran testified before the undersigned Veterans Law Judge in April 2016.  A transcript of this hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran testified that the assignment of a 60 percent rating for CAD for the period prior to December 3, 2015 would satisfy his appeal.  

2.  There is insufficient evidence to show that any perceived improvement of the Veteran's heart disability will be reasonably sustained under ordinary conditions of daily life.  

3.  Throughout the appeal, the Veteran's disability picture more closely approximated a workload of greater than three METs but not greater than five METs that results in dyspnea, fatigue, angina, dizziness or syncope.    

4.  Effective September 21, 2010, the Veteran has been unemployable as a result of the aggregate impact of his service-connected disabilities.    


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for the period prior to June 4, 2013 have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344 (2015).   

2.  The criteria for a 60 percent rating from August 6, 2015 to December 3, 2015 have been met.  38 C.F.R. § 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for a TDIU based on the Veteran's service-connected disabilities have been met effective September 21, 2010.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-Connected Heart Disability 

Pursuant to 38 C.F.R. § 4.104, diagnostic code 7005, a 30 percent rating is warranted when there is evidence of cardiac hypertrophy on echocardiogram; workload of greater than five METs but not greater than seven METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

During the April 2016 Board hearing, the Veteran testified that the assignment of a 60 percent rating for CAD for the entirety of the appeal period prior to December 3, 2015 would satisfy his appeal.  See hearing transcript, p. 9.  

The Veteran's medical evidence shows that throughout the appeal period he had shortness of breath upon exertion and "heaviness with exertion" on a daily basis.  See December 2012 VA treatment record.  In April 2013, the Veteran reported worsening of angina.  Medical evidence from June 2013 reveals that he has dyspnea, fatigue, angina, dizziness, and syncope and that he has a METs level of 3 to 5.  It was noted that he had dyspnea and fatigue after ambulating greater than 150 feet.  

The Board finds that the medical evidence of record does not consistently show that the Veteran's disability reflects improvement in his ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510 (2014).  Here, any improvement in the disability does not actually reflect an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Moreover, the Veteran credibly testified that his heart disability has not improved under the ordinary conditions of both life and work.  

When viewing the Veteran's disability picture as a whole, the medical evidence reveals that his disability picture more closely approximates that of a 60 percent rating for the entirety of the appeal prior to December 3, 2015.  Moreover, the Board cannot find that the evidence of record shows that any perceived improvement of the Veteran's heart disability will be maintained under the ordinary conditions of daily life.  Accordingly, the criteria for the restoration of the 60 percent rating for the period prior to June 4, 2013 and the assignment of a 60 percent rating prior to December 3, 2015 have been met.    

TDIU 

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran submitted a claim for TDIU in June 2011.  However, as noted above, the May 2011 rating decision as to the assigned rating for CAD did not become final.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board finds that a TDIU claim has been pending since September 2010.    

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R §§ 3.340, 3.34l, 4.16(a).  

The Veteran meets the schedular requirements pursuant to 38 C.F.R. § 4.16 since September 21, 2010.  The Veteran is then schedular 100 percent effective December 3, 2015.  
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009); see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The Veteran is currently service-connected for a heart disability, left hand disability, lumbar spine disability, diabetes mellitus, nephropathy, duodenal ulcer, and peripheral neuropathy of the bilateral lower extremities for the femoral and sciatic nerves.  During the Board hearing, the Veteran credibly testified that he had not worked for the entirety of the appeal period and that he cannot work due to the aggregate impact of his service-connected disabilities.  He testified that he had difficulty performing his job due to his leg pain and back pain.  VA examinations from August 2015 reveal that the Veteran cannot perform tasks that require heavy exertion and that he has limited weight bearing due to his service-connected diabetes and heart disability.  

Thus, in light of the Veteran's competent and credible statements regarding his limited ability to lift and exert energy due to the aggregate impact of his service-connected disabilities, the Board finds that the Veteran's service-connected disabilities impact his ability to perform work.  Effective September 21, 2010, the Board finds that the evidence of record shows that he is entitled to an award of a TDIU.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As noted above, the Veteran filed a formal claim for TDIU in June 2011.  He testified during the Board hearing that he stopped working in August 2009 and that an effective date of September 1, 2009 for the award of TDIU would satisfy his appeal.  The Veteran essentially contends that he was unemployable due to his service-connected disabilities since September 1, 2009, which the Board notes is more than one year prior to the June 2011 formal claim.  As such, the Board cannot grant an effective date prior to September 21, 2010 for the award of TDIU as the Veteran has been unemployable due to service-connected disabilities for more than one year prior to the June 2011 formal claim.  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  As the Veteran has not alleged that there was clear and unmistakable error in a November 2004 rating decision that denied entitlement to TDIU, the Board has assigned the earliest available effective date for the grant of TDIU.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 60 percent rating for service-connected CAD prior to June 4, 2013 is restored.  

Subject to the law and regulations governing payment of monetary benefits, a 60 percent rating for service-connected CAD is assigned from June 4, 2013 to December 3, 2015.    

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU is granted effective September 21, 2010.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


